Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0176677 (Mizuguchi et al.) (hereinafter “Mizuguchi”).  Below are annotated drawings of Fig. 1 of Mizuguchi.

    PNG
    media_image1.png
    553
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    599
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    541
    624
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    547
    620
    media_image4.png
    Greyscale

Regarding claim 1, Figs. 1-6D show an image forming apparatus (printer) comprising: 
a main apparatus body (“Main apparatus body” in annotated Fig. 1 above) having an image forming unit (102) and a discharge tray (170); and 
a controller (101), 
wherein the main apparatus body (“Main apparatus body” in annotated Fig. 1 above) includes: 
a conveyance path (”Conveyance path” in annotated Fig. 1 above) along which a sheet passed through the image forming unit (102) is conveyed; 
a discharge path (“Discharge path” in annotated Fig. 1 above) which is branched from the conveyance path (”Conveyance path” in annotated Fig. 1 above) and which is connected to the discharge tray (170); and 
a reconveyance path (“First path” and “Second path” in annotated Fig. 1 above) having a first path (“First path” in annotated Fig. 1 above) and a second path (“Second path” in annotated Fig. 1 above), the first path (“First path” in annotated Fig. 1 above) being branched from the conveyance path (”Conveyance path” in annotated Fig. 1 above) and different from the discharge path (“Discharge path” in annotated Fig. 1 above), the second path (“Second path” in annotated Fig. 1 above) being branched from the discharge path (“Discharge path” in annotated Fig. 1 above) and the first path (“First path” in annotated Fig. 1 above) and for conveying the sheet to the image forming unit (102), and 
in a case of executing double-sided printing in which the sheet passed through the image forming unit (102) is conveyed again to the image forming unit (102) via the second path (“Second path” in annotated Fig. 1 above),
under a condition that a second sheet (Sb in Fig. 5A) is fed next to a first sheet (Sa in Fig. 5A), and that the first sheet (Sa) has passed through the first path (“First path” in annotated Fig. 1 above) (see, e.g., Fig. 5B) when a forward end of the second sheet (Sb) arrives at a predetermined position (area between elements 130 and 183) in the conveyance path (”Conveyance path” in annotated Fig. 1 above), the controller (101) is configured to convey the second sheet (Sb) to the first path (“First path” in annotated Fig. 1 above) and then convey the second sheet (Sb) to the second path (“Second path” in annotated Fig. 1 above) (see, e.g., Fig. 5D).  The embodiment in Figs. 1-6D shows most of the limitations of claim 1, but does not explicitly show that under a condition that the first sheet has not passed through the first path when the forward end of the second sheet arrives at the predetermined position in the conveyance path, the controller is configured to convey the second sheet to the discharge path and then convey the second sheet to the second path, as claimed.
Numbered paragraph [0075] of Mizuguchi explains that as an alternative embodiment, sheets can be conveyed along the conveyance path (”Conveyance path” in annotated Fig. 1 above) and diverted (via element 183) to the discharge path (“Discharge path” in annotated Fig. 1 above) to rollers 160 before being reversely fed by rollers 160 to the first path (“First path” in annotated Fig. 1 above) and eventually to the second path (“Second path” in annotated Fig. 1 above) for duplex printing, which is different than what is shown in Figs. 5A-5D.  Numbered paragraph [0075] explains that this alternative embodiment allows reverse roller pair 181 to be eliminated, thereby reducing the number of parts.  It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the discharge path for duplexing, for the purpose of eliminating unnecessary parts including reversing rollers 181, as taught by numbered paragraph [0075] of Mizuguchi.  Utilizing the discharge path for duplexing, in a manner as taught by numbered paragraph [0075], allows the Mizuguchi apparatus to operate such that under a condition that the first sheet (Sa) has not passed through the first path (“First path” in annotated Fig. 1) (e.g., position of Sa between position in Fig. 5A and position in Fig. 5B) when the forward end of the second sheet (Sb) arrives at the predetermined position (area between elements 130 and 183) in the conveyance path (“Conveyance path” in annotated Fig. 1 above), the controller (101) will be configured to convey the second sheet (Sb) to the discharge path (“Discharge path” in annotated Fig. 1) and then convey the second sheet (Sb) to the second path (“Second path” in annotated Fig. 1 above).  The sheet will be conveyed to the discharge path, then conveyed to the first path and eventually conveyed to the second path.  Thus, all of the limitations of claim 1 are rendered obvious by Mizuguchi.  
Regarding claim 2, Figs. 1-6D show that a downstream end of the first path (“First path” in annotated Fig. 1 above) in a sheet conveyance direction is positioned upwardly as compared with a downstream end of the discharge path (“Discharge path” in annotated Fig. 1 above) in the sheet conveyance direction.
Regarding claim 3, Figs. 1-6D show that the first path (“First path” in annotated Fig. 1 above) is configured to guide the sheet, which is conveyed from the conveyance path (”Conveyance path” in annotated Fig. 1 above), to a position above the discharge - 33 -tray (170).
Regarding claim 7, Figs. 1-6D show a path switching unit (183) configured to be switchable between a first position at which the sheet conveyed along the conveyance path (“Conveyance path” in annotated Fig. 1 above) is guided to the discharge path (“Discharge path” in annotated Fig. 1 above) and a second position at which the sheet conveyed along the conveyance path (“Conveyance path” in annotated Fig. 1 above) is guided to the first path (“First path” in annotated Fig. 1 above), wherein the controller (101) is configured to: 
position the path switching unit (183) at the first position in a case that the second sheet (Sb) is conveyed to the discharge path (“Discharge path” in annotated Fig. 1 above); and 
position the path switching unit (183) at the second position in a case that the second sheet (Sb) is conveyed to the first path (“First path” in annotated Fig. 1 above).  
Regarding claim 10, as best understood, Figs. 1-6D show a reconveyance roller (182) provided in the second path (“Second path” in annotated Fig. 1 above) and configured to convey the sheet, wherein the controller (101) is configured to: 
stop driving of the reconveyance roller (182) in a state where the reconveyance roller (182) interposes the first sheet (Sa); and 
restart the driving of the reconveyance roller (182) based on that the second sheet (Sb) is conveyed toward the second path (“Second path” in annotated Fig. 1 above).

Allowable Subject Matter
3.	Claims 4-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653